Citation Nr: 1143661	
Decision Date: 11/29/11    Archive Date: 12/06/11

DOCKET NO.  06-31 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for boils/abscesses.

2.  Entitlement to a skin disorder other than boils, to include as due to exposure to Agent Orange.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The Veteran served on active duty from April 1968 to January 1970.  He served in Vietnam.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from an October 2004 rating decision of the VA Regional Office (RO) in San Diego, California that, among other things, denied service connection for a skin condition.

The issue was remanded by the Board for further development in May 2009 and November 2010.


FINDINGS OF FACT

1.  The Veteran had service in the Republic of Vietnam; exposure to herbicides/Agent Orange may be presumed.

2.  A skin disorder was not noted at service entrance - only a history of boils; the presumption of soundness attaches.

3.  The evidence of record clearly and unmistakably establishes that boils preexisted service and did not permanently increase in severity during service.  A current post service disability due to boils is not shown.

4.  Cellulitis in service resolved without chronic residuals. 

5.  Post service skin disorders, including rosacea, xerosis, spider angioma, verrucous hyperplasia, and actinic keratosis, etc., were not manifest in service and are not related to service.



CONCLUSIONS OF LAW

1.  Boils clearly and unmistakably both preexisted service and were not aggravated therein.  The presumption of soundness at entry is rebutted.  38 U.S.C.A. § 1111 (West 2002).

2.  Boils/abscesses were not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1111, 1153, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.102, 3.303, 3.306 (2011).

3.  A skin condition other than boils/abscesses was not incurred in or aggravated by service and may not be presumed to have been incurred therein. 38 U.S.C.A. §§ 1110, 1116, 1113, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.102, 3.303, 3.306 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that he has a skin disorder of service onset, to include as due to Agent Orange exposure in Vietnam, for which service connection should be granted.  

Preliminary Considerations - Veterans Claims Assistance Act of 2000 (VCAA). 

As provided for by the VCAA, the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet.App. 183 (2002).  The notice requirements of the VCAA apply to all elements of a claim for a higher rating including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006). 

Here, the duty to notify was satisfied prior to the initial decision on the claim by letter dated in February 2004 that addressed the required notice elements.  The letter informed the appellant of what evidence was required to substantiate the claim and of the appellant's and VA's respective duties for obtaining evidence.  A letter dated in March 2006 addressed the effective date elements of the claims. See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  For these reasons, the Board may proceed to decide the appeal.

The Board finds that the necessary development has been accomplished and that appellate review may proceed without prejudice to the appellant. See Bernard v. Brown, 4 Vet.App. 384.  Extensive private and VA clinical records have been submitted and received in support of the claim and have been carefully reviewed.  The Veteran was afforded VA examinations in which skin status was evaluated as well as a specific VA skin examination in June 2009.  The record reflects that he was scheduled for another VA skin examination pursuant to the Board's November 2010 remand but failed to report.  No explanation was provided for his failure to appear.  The evidence of record, including the appellant's statements, has been carefully considered.  He has not indicated that there is outstanding evidence that has not been received or considered.  For these reasons, the Board may proceed to adjudicate the claim.

The Board is not aware of the existence of any additional relevant evidence that has not been obtained.  No further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claim. See 38 U.S.C.A. § 5103A (a) (2); Dela Cruz v. Principi, 15 Vet.App. 143; Smith v. Gober, 14 Vet.App. 227 (2000); aff'd 281 F. 3d 1384 (Fed. Cir. 2002); see also Quartuccio v. Principi, 16 Vet.App. 183; Soyini v. Derwinski, 1 Vet.App. 540, 546 (1991) (2002).  As such, the claim of entitlement to service connection for a skin condition is ready to be considered on the merits. 

Pertinent Law and Regulations- General

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service or aggravated by service. 38 C.F.R. §§ 3.303, 3.306 (2011).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may legitimately be questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. 38 C.F.R. § 3.303 (2011).

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for active service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted. 38 U.S.C.A. § 1111 (West 2002 & Supp. 2011); 38 C.F.R. § 3.304(b) (2011). 

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service. 38 U.S.C.A. § 1153 (West 2002 & Supp. 2011); 38 C.F.R. § 3.306 (2011).

Applicable regulations provide that diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be considered to have been incurred in service. 38 U.S.C.A. § 1116(a)(1).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time specified for each disease. 38 C.F.R. § 3.307(a)(6)(ii) (2011).  The presumption may be rebutted by affirmative, though not necessarily conclusive, evidence to the contrary. 38 U.S.C.A. § 1113(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.307(d) (2011). 

The following diseases are associated with herbicide/Agent Orange exposure for purposes of the presumption: AL amyloidosis, chloracne or other acneform disease consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, and Kaposi's sarcoma, or mesothelioma).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, and has a disease listed at 38 C.F.R. § 3.309(e) (2011), shall be presumed to have been exposed during such service to an herbicide agent containing dioxin, such as Agent Orange, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307(a)(6)(iii) (2011).  Furthermore, even if a veteran does not have a disease listed at 38 C.F.R. § 3.309(e), he or she is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962 and May 7, 1975 unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. See 38 U.S.C.A. § 1116(f) (West 2002 & Supp. 2011). 

Factual Background

On preinduction examination in April 1968, the Veteran indicated on the Report of Medical History that he had had boils.  The skin was evaluated as normal and no defects were noted. 

Service treatment records reflect that in May 1969, the appellant was treated for an abscess of the right elbow with marked swelling of the forearm.  He was admitted for treatment and cellulitis was diagnosed that was treated with penicillin.  On July 18, 1969, he was seen for a rash on the neck.  On July 21, 1969, it was noted that he had a boil on the neck which was lanced and cleaned as much as possible.  It was cleaned and packed with Idoform for the next two days.  On July 24, 1969, the appellant was observed to have a 2X3 centimeter swelling on the left side of the anterior neck with a couple of small openings.  An impression of resolving abscess of neck was rendered.  The Veteran was followed for the condition over the next several days and it was reported to be healing well. 

On August 20, 1969, the Veteran sought treatment for a one-centimeter open lesion on the upper posterior forearm.  It was reported that this had started out as a boil and that he had had problems with boils before.  An impression of furuncle with surrounding cellulitis was provided.  Treatment included penicillin and heat.  A dressing change was recorded on August 22, 1969.  

In January 1970, the Veteran was seen for a boil on the left thigh that was reported to be badly infected.  It was noted that treatment for boils had not been effective to an appreciable extent.  A 10-day history of abscess of the left thigh was recorded on January 9, 1970.  Physical examination disclosed a 6X8 centimeter erythematous lesion of the left lateral thigh with bloody draining.  An impression of abscess was rendered.  The treatment regimen included antibiotics.  On January 12, 1970, the condition was reported to be greatly improved with less induration and erythema.  Some seven day later, a history of recurrent boils was recorded.  On January 19, 1970, the appellant was observed to have a large indurated abscess of the right buttock.  He continued to be treated with antibiotics.  

On examination in January 1970 for discharge from service, the Veteran indicated on the Report of Medical History that he had no skin diseases.  The skin was evaluated as normal and no defects were noted. 

A claim of entitlement to service connection for disorders that included a skin condition was received in January 2004.  

The appellant was afforded an examination for VA in May 2004.  Examination of the skin disclosed no scar formation or abnormalities.  

The Veteran was treated for various skin disorders in private clinical records dating from 1997.  A personal medical history of rosacea was recorded in Kaiser Permanente records dated in February 2001 and 2003 without current treatment indicated.  In June 2003, it was recorded that he received treatment for a spider bite on the left forearm and had symptoms that included redness, tenderness and swelling.

The Veteran was afforded a VA examination for Agent Orange purposes in April 2004 where it was observed that the skin was without rashes, petechia or erythema.  VA outpatient records in April 2004 noted xerosis (dry skin) but no indications of rashes, petechia or erythema.  In March 2006, the Veteran was observed to have spider angiomata of the face and upper chest.

The Veteran was afforded a VA examination for diabetes purposes in November 2006.  Examination of the skin disclosed no signs of skin disease.  

The Veteran was observed to have spider angiomata of the face and chest in VA outpatient records dated in March 2007.  He was afforded an examination for VA compensation and pension purposes in May 2007 wherein the examiner opined that spider angiomata were consistent with the appellant's history of hepatitis C.  On evaluation of the skin on VA examination in June 2007, it was reported that there were no signs of palmar erythema.  The Veteran had spider nevi on the chest. 

Riverside Medical Center records dated in October 2007 noted that the skin was warm and dry.  He was afforded a full skin examination in November 2007 that disclosed a large 3X2 centimeter rough grayish plaque with no tenderness or evidence of erythema, pus, oozing, or ulceration.  The Veteran also had a few scattered nonspecific excoriated papules scattered over the arms and legs.  A shave biopsy was performed that disclosed verrucous hyperplasia, actinic keratosis, moderate chronic inflammation and scattered dermal melanophages.  It was noted that a squamous cell carcinoma could not be ruled out.  Medication was prescribed.  When seen in follow-up in January 2008, no other suspicious lesions were seen.  The assessment was improving verrucous actinic inflamed solitary plaque on the left leg.  Subsequently in January 2008, the skin was characterized as negative.  Later that same January, it was recorded that Veteran's treating provider had a lengthy discussion regarding the need to excise the residual skin lesion to rule out cancer.  It was reported that the Veteran was adamant that the wound was healing and did not want further excision.  An assessment of left lower leg skin lesion was rendered.  

The Veteran was afforded a VA skin examination in November 2009.  It was reported that the skin was clear of rashes and lesions and that no scars were noted.  

Extensive Kaiser Permanente records dated between 2007 and 2010 reflect that the skin was examined on numerous occasions and was not reported to be other than warm and dry or negative and without rashes.

The Veteran failed to report for VA skin examination in December 2010.  No reason was provided for his failure to appear.

Legal Analysis

The Board has carefully reviewed the evidence but finds that service connection for a skin condition is not warranted for reasons stated below.

1.  Service connection for boils.

At the outset, the Board points out that the Veteran indicated on preinduction examination that he had had boils in the past.  Generally, Veterans are presumed to have entered service in sound condition on service entrance. See 38 U.S.C.A. § 1111.  The burden of proof is on VA to rebut the presumption of soundness by clear and unmistakable evidence that a disability existed prior to service and that the disease or injury was not aggravated therein. See Kinnaman v. Principi, 4 Vet.App. 20, 27 (1993). VAOPGCPREC 3-03 (July 16, 2003).  The clear and unmistakable-evidence standard requires that the result be undebatable. Cotant v. West, 17 Vet.App. 116, 131 (2003).  In considering the effect of section 1111 on claims for service-connected disability, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has stated when no preexisting condition is noted upon entry into service, the veteran is presumed to be sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" preexisting condition. 38 U.S.C. § 1153.  If this burden is met, then the Veteran is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness under section 1111, the Veteran's claim is one for service connection.  This means that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded. Wagner v. Principi, 370 F.3d. 1089 (Fed. Cir.2004).  

It is important to note that the mere fact that one skin condition pre-existed service does not establish that all conditions preexisted service.  In this case, the Veteran provided self-reported a history of boils on preinduction examination in 1968.  The history of boils was not acknowledged by the examining official.  Clinical evaluation of the skin was normal and the summary of defects did not list this condition.  As such, the Board finds that the two-step presumption of soundness at service entrance attaches as to boils and that there must be clear and unmistakable evidence showing that boils existed prior to active service, and clear and unmistakable evidence that they were not aggravated by service. See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003.  The Board finds in this case that the evidence does rise to the exacting level demanded by the law and the presumption of soundness as to boils is rebutted.

Here, there is lay evidence of boils reported on preinduction examination.  A boil is observable to a layman.  Therefore, a layman is competent to report the existence of a history of boils. See Layno v. Brown, 6 Vet.App. 465 (1994).  Therefore, there is clear and unmistakable evidence that boils preexisted service.  In addition, there is clear and unmistakable evidence that this condition was not aggravated during or by service.  Although service treatment records clearly reflect that the Veteran was treated for prolonged periods for recurring boils, he denied skin disease on service discharge examination in January 1970.  As well, the separation examination disclosed normal skin status.  Most importantly, however, there is no documentation in the post service record showing that the Veteran had had recurring boils or furuncles since discharge from active duty.  

The presumption of aggravation is applicable only if the pre-service disability underwent an increase in severity during service that is not demonstrated in this case.  It is the underlying disorder, as opposed to the symptoms, must be shown to have worsened in order to find aggravation. See Hunt v. Derwinski, 1 Vet.App. 292, 296 (1991); see also Browder v. Brown, 5 Vet.App. 268, 271 (1993).  The determination of whether a preexisting disability was aggravated by service is a question of fact. Doran v. Brown, 6. Vet.App. 283, 286 (1994). 

In this case, the Board concludes that the normal separation examination, the Veteran's specific denial of pertinent symptoms and no post service showing of boils for which he was primarily treated during active duty clearly and unmistakably establish that there was no increase in severity or aggravation during service.  Stated differently, in the absence of post service evidence of boil/abscesses, it necessarily follows that there was no permanent increase in severity during service.  Boils clearly and unmistakably both preexisted service and were not aggravated by service.  

Additionally, it is noted that the appellant was treated for cellulitis associated with boils/abscess in service.  The Board finds, however, that such symptoms were acute and transitory and resolved without chronic residuals as there is no evidence at separation or in the post service record that the appellant continued to have any continuing residuals or symptomatology in this regard. See 38 C.F.R. § 3.303(b).  As such, service connection for boils/abscesses and cellulitis must be denied.

2.  Service connection for skin disorders other than boils.

The record reflects that the Veteran was treated for a number of skin disorders other than boils after discharge from active duty.  Clinical records dating from 1997 reflect a history of rosacea in 2001, xerosis in 2004, spider angioma in 2006 and verrucous hyperplasia and actinic keratosis in 2007.  However, the appellant did not receive treatment for any of these disorders during service.  Furthermore, these disorders were neither noted nor manifested during service.  As indicated above, he denied skin disease on the Report of Medical history in January 1970 at separation from service and the skin was evaluated as normal.  The reliable evidence first demonstrates these skin disorders decades after service discharge in 1970.  No evidence has been received to show that rosacea, xerosis, spider angioma, verrucous hyperplasia, and actinic keratosis were manifested during service.  There is no reliable evidence in the record to show other than that such disorders were first clinically indicated until decades after discharge from active duty.  In this instance, the Board is not presented with mere silence.  Rather, the January 1970 service examination report disclosed that the skin was evaluated as normal.  As such, rosacea, xerosis, spider angioma, verrucous hyperplasia, and actinic keratosis may not be found to be of service onset.  Moreover, a competent clinical professional has opined that spider angioma is consistent with the Veteran's history of hepatitis C.

The Veteran otherwise asserts that his skin condition began in Vietnam.  He served in Vietnam and exposure to Agent Orange is presumed.  Therefore, in this connection, there must be consideration of whether any current skin condition may be related to exposure to Agent Orange/herbicides.

The Board points out, however, that none of the skin diseases or disorders for which the Veteran has received treatment is one of the diseases listed under 38 C.F.R. § 3.309(e) for which service connection may be presumed as a consequence of exposure to Agent Orange under 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307 and 3.309.  Nonetheless, service connection for a skin disorder could potentially be established if the evidence otherwise shows that it is the result of exposure to herbicides/Agent Orange. See Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C.A. §§ 1113(b), 1116; 38 C.F.R. § 3.303.  The Board points out, however, that whether there is any relationship between rosacea, xerosis, spider angioma, verrucous hyperplasia, and actinic keratosis, etc., and exposure to herbicides requires specialized training for a determination and is therefore not susceptible of lay opinion.  In this respect, a medical professional has the greater skill.  The Board observes in this instance that there is no competent and/or probative evidence in the record indicating that any skin disorder is related to exposure to herbicides in service. 

Here, the evidence of record shows onset of skin disorders decades after service discharge.  The etiology of the such is a complex medical matter beyond the ken of a layperson. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran's opinion in this matter is not probative.  In this instance, no professional has related a skin disorder to exposure to Agent Orange of had inservice manifestations.  The record contains no evidence that a skin disorder is attributable to Agent Orange exposure except as attested to by the Veteran whose statements are not competent as to this matter.  

The Veteran is competent to report that he has a skin disorder and when those symptoms began.  Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); see Jandreau supra, 492 F.3d. 1371 (2007). However, competence and credibility are different matters.  The Board observes that the available evidence first reflects diagnoses pertaining to skin decades after active duty.  Nothing in the clinical records dating from 1997 suggests a skin disorder deriving from service on any basis.  No clinical professional has related a skin disorder to service.  There is no reliable post service showing of any continuity or aggravation of reported in-service skin symptomatology.  Therefore, based upon the lay and medical evidence, the Board finds that the Veteran's assertions of in-service onset and continuity of skin symptoms are not credible and do not provide a basis to establish service connection. 

The Board would also point out that Veteran failed to report for VA skin examination in December 2010 to more accurately conclude whether a skin disorder was related to service.  38 C.F.R. § 3.655 clearly specifies that when a claimant fails to report for an examination [without good cause] scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  A claimant failing to report for a scheduled examination must show good cause for not doing so. Id.; see also Engelke v. Gober, 10 Vet.App. 396, 399 (1997); Ashley v. Derwinski, 2Vet.App. 307, 311 (1992).  The record does not indicate that the Veteran contacted VA after failing to report.  Consequently, the claim was adjudicated based on the evidence of record.  

Under the circumstances, the Board concludes that there is no reliable and probative evidence indicating that the Veteran's skin disorders are related to service or to any incident therein.  The Board thus finds that the preponderance of the evidence is against the claim and service connection must be denied. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49, 54-56 (1990).


ORDER

Service connection for a boils/abscesses is denied.  

Service connection for skin disorder other than boils/abscesses is denied

____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


